EXHIBIT 10.4

PLEDGE AND ESCROW AGREEMENT

THIS PLEDGE AND ESCROW AGREEMENT (the “Agreement”) is made and entered into as
of April 10, 2007 (the “Effective Date”) by and among ISONICS CORPORATION, a
corporation organized and existing under the laws of the State of California
(the “Pledgor” or “Company”), CORNELL CAPITAL PARTNERS, L.P., (the “Pledgee”),
and DAVID GONZALEZ, ESQ., as escrow agent (“Escrow Agent”).

RECITALS:

WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Company’s
obligations to the Pledgee or any successor to the Pledgee under this Agreement,
the Securities Purchase Agreement of even date herewith between the Pledgor and
the Pledgee (the “Securities Purchase Agreement”), the secured convertible
debentures (the “2007 Convertible Debentures”) issued by the Company to the
Pledgee, in a total of Two Million Dollars ($2,000,000) of principal, plus any
interest, costs, fees, and other amounts owed to the Pledgee thereunder, the
Security Agreements dated May 30, 2006 between the Pledgor and the Pledgee (the
“Security Agreement”), the Investor Registration Rights Agreement, and the
Irrevocable Transfer Agent Instructions, all of which are dated the date hereof
(collectively referred to as the “2007 Transaction Documents”) (collectively,
the “Transaction Documents”), the Pledgor has agreed to irrevocably pledge to
the Pledgee five hundred fifty thousand (550,000) shares (the “Pledged Shares”)
of Class A Common Stock, par value $0.001 per share of SenseIt Corp., a Delaware
corporation (“SenseIt”), currently owned of record and beneficially by Pledgor..

WHEREAS, the Company issued and the Secured Party purchased secured convertible
debentures in the aggregate amount of Sixteen Million Dollars ($16,000,000)
pursuant to the Securities Purchase Agreement dated May 30, 2006, (the “May 2006
Convertible Debentures”), which shall be convertible into shares of common stock
of the Company, no par value (the “Common Stock”) (as converted, the “Conversion
Shares”), in the respective amounts set forth on Schedule I attached to the
Securities Purchase Agreement dated May 30, 2006;

WHEREAS, the Company desires to secure the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Company’s obligations to the Pledgee or any successor to the Pledgee under the
Securities Purchase Agreement dated May 30, 2006, the  May 2006 Convertible
Debentures, the Investor Registration Rights Agreement dated May 30, 2006,  and
the Irrevocable Transfer Agent Instructions dated May 30, 2006 (collectively
referred to as the “May 2006 Transaction Documents”) (collectively the 2007
Transaction Documents and the May 2006 Transaction Documents are referred to as
the “Transaction Documents”);

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, and subject to the approval of SenseIt and the other
stockholders of SenseIt, pursuant to the agreement

  


--------------------------------------------------------------------------------


among the stockholders of SenseIt, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

TERMS AND CONDITIONS


1.             PLEDGE AND TRANSFER OF PLEDGED SHARES; DELIVERY OF SENSEIT
STOCKHOLDERS’ AGREEMENT.


1.1.          THE PLEDGOR HEREBY GRANTS TO PLEDGEE A SECURITY INTEREST IN ALL
PLEDGED SHARES AS SECURITY FOR PLEDGOR’S OBLIGATIONS TO THE PLEDGEE UNDER THE
2007  CONVERTIBLE DEBENTURES AND THE MAY 2006 CONVERTIBLE DEBENTURE
(COLLECTIVELY REFERRED TO AS THE “CONVERTIBLE DEBENTURES”) (THE “OBLIGATIONS”). 
SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT, THE PLEDGOR SHALL DELIVER
TO THE ESCROW AGENT STOCK CERTIFICATES REPRESENTING THE PLEDGED SHARES WHICH
HAVE BEEN RE-ISSUED IN THE NAME OF THE PLEDGOR, TOGETHER WITH DULY EXECUTED
STOCK POWERS OR OTHER APPROPRIATE TRANSFER DOCUMENTS EXECUTED IN BLANK BY THE
PLEDGOR (THE “TRANSFER DOCUMENTS”) AND (B) PLEDGEE SHALL DELIVER TO THE ESCROW
AGENT TWO COPIES OF A COMPLETED INSTRUMENT OF ACCESSION, EACH DULY EXECUTED BY
PLEDGEE AND SENSEIT (THE “INSTRUMENT OF ACCESSION”), IN THE FORM ATTACHED AS
SCHEDULE I TO THAT CERTAIN STOCKHOLDERS’ AGREEMENT, DATED AS OF OCTOBER 26, 2006
(THE “SENSEIT STOCKHOLDERS AGREEMENT”), AMONG SENSEIT, CHRISTOPHER TOFFALES
(“TOFFALES”) AND PLEDGOR, PURSUANT TO WHICH PLEDGEE SHALL BECOME A PARTY TO, AND
SUBJECT TO ALL OF THE RESTRICTIONS AND CONDITIONS OF A STOCKHOLDER OWNING THE
PLEDGED SECURITIES UPON THE EXERCISE OF PLEDGEE’S RIGHTS UNDER SECTION 5.  SUCH
STOCK CERTIFICATES,  AND TRANSFER DOCUMENTS AND INSTRUMENT OF ACCESSION SHALL BE
HELD BY THE ESCROW AGENT PURSUANT TO THIS AGREEMENT UNTIL THE FULL PAYMENT OF
ALL AMOUNTS DUE TO THE PLEDGEE UNDER THE AND THROUGH REPAYMENT IN ACCORDANCE
WITH THE TERMS OF THE CONVERTIBLE DEBENTURES, THE RECEIPT BY ESCROW AGENT OF A
DEFAULT NOTICE (AS DEFINED HEREIN) OR THE TERMINATION OR EXPIRATION OF THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS SHALL HAVE OCCURRED, SUCH STOCK
CERTIFICATES, TRANSFER DOCUMENTS AND INSTRUMENT OF ACCESSION SHALL THEREAFTER BE
DELIVERED TO THE APPROPRIATE PARTIES AS PROVIDED IN THIS AGREEMENT.


2.             RIGHTS RELATING TO PLEDGED SHARES.


2.1           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT (AS DEFINED HEREIN)
AND THE ISSUANCE OF PLEDGED SHARES TO THE PLEDGEE (IN ACCORDANCE WITH SECTION
5.1), THE PLEDGOR SHALL BE ENTITLED TO VOTE THE PLEDGED STOCK AND TO GIVE
CONSENTS, WAIVERS, AND RATIFICATIONS IN RESPECT THEREOF, PROVIDED THAT NO VOTE
SHALL BE CAST OR CONSENT, WAIVER OR RATIFICATION GIVEN OR ANY ACTION TAKEN WHICH
WOULD VIOLATE, OR NOT COMPLY WITH ANY OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT, THE CONVERTIBLE DEBENTURES OR ANY AND ALL DOCUMENTS EXECUTED IN
CONNECTION THEREWITH.  IF THERE SHALL HAVE OCCURRED AN EVENT OF DEFAULT, PLEDGEE
SHALL BE ENTITLED TO VOTE OR CONSENT IN PLEDGEE’S SOLE DISCRETION THE PLEDGED
SHARES.


2.2           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT (AS DEFINED HEREIN)
AND THE ISSUANCE OF PLEDGED SHARES TO THE PLEDGEE (IN ACCORDANCE WITH SECTION
5.1), ALL CASH DIVIDENDS PAYABLE IN RESPECT OF THE PLEDGED STOCK SHALL BE PAID
TO PLEDGOR, PROVIDED THAT ALL CASH DIVIDENDS PAYABLE IN RESPECT OF THE PLEDGED
STOCK WHICH ARE DETERMINED BY PLEDGEE, IN PLEDGEE’S ABSOLUTE DISCRETION, TO
REPRESENT IN WHOLE OR IN PART, AN EXTRAORDINARY, LIQUIDATING OR OTHER
DISTRIBUTION IN RETURN OF CAPITAL SHALL BE PAID TO THE ESCROW AGENT AND RETAINED
BY IT AS PART OF THE COLLATERAL

2


--------------------------------------------------------------------------------



UNDER THE SECURITY AGREEMENT.  THE ESCROW AGENT SHALL ALSO BE ENTITLED TO
RECEIVE DIRECTLY, AND TO RETAIN AS PART OF THE COLLATERAL UNDER THE SECURITY
AGREEMENT:


(A)           OTHER OR ADDITIONAL STOCK OR SECURITIES OR PROPERTY (OTHER THAN
CASH) PAID OR DISTRIBUTED BY WAY OF DIVIDEND IN RESPECT OF THE PLEDGED STOCK;


(B)           ALL OTHER OR ADDITIONAL (OR LESS) STOCK OR ANY OTHER SECURITIES OR
PROPERTY (INCLUDING CASH) PAID OR DISTRIBUTED IN RESPECT OF THE PLEDGED STOCK BY
WAY OF STOCK-SPLIT, SPIN-OFF, SPLIT-UP, RECLASSIFICATION, COMBINATION OF SHARES
OR SIMILAR CORPORATE REARRANGEMENT;


(C)           ALL OTHER OR ADDITIONAL STOCK OR OTHER SECURITIES OR PROPERTY
(INCLUDING CASH) WHICH MAY BE PAID OR DISTRIBUTED IN RESPECT OF THE COLLATERAL
UNDER THE SECURITY AGREEMENT BY REASON OF ANY CONSOLIDATION, MERGER, EXCHANGE OF
STOCK, CONVEYANCE OF ASSETS, LIQUIDATION OR SIMILAR CORPORATE REORGANIZATION OF
SENSEIT.


3.             RELEASE OF PLEDGED SHARES FROM PLEDGE.  UPON THE PAYMENT OF ALL
AMOUNTS DUE TO THE PLEDGEE UNDER THE CONVERTIBLE DEBENTURES BY REPAYMENT IN
ACCORDANCE WITH THE TERMS OF THE NOTE, THE PARTIES HERETO SHALL NOTIFY THE
ESCROW AGENT TO SUCH EFFECT IN WRITING.  UPON RECEIPT OF SUCH WRITTEN NOTICE,
THE ESCROW AGENT SHALL RETURN TO THE PLEDGOR THE TRANSFER DOCUMENTS, THE
CERTIFICATES REPRESENTING THE PLEDGED SHARES, AS WELL AS THE TWO EXECUTED COPIES
OF THE INSTRUMENT OF ACCESSION DELIVERED TO THE ESCROW AGENT PURSUANT TO SECTION
1.1, (COLLECTIVELY THE “PLEDGED MATERIALS”), WHEREUPON ANY AND ALL RIGHTS OF
PLEDGEE IN THE PLEDGED MATERIALS SHALL BE TERMINATED.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, UPON FULL PAYMENT OF ALL AMOUNTS DUE TO THE
PLEDGEE UNDER THE CONVERTIBLE DEBENTURES, BY REPAYMENT IN ACCORDANCE WITH THE
TERMS OF THE CONVERTIBLE DEBENTURES, THIS AGREEMENT AND PLEDGEE’S SECURITY
INTEREST AND RIGHTS IN AND TO THE PLEDGED SHARES SHALL TERMINATE.


4.             EVENT OF DEFAULT.  AN “EVENT OF DEFAULT” SHALL BE DEEMED TO HAVE
OCCURRED UNDER THIS AGREEMENT UPON ANY EVENT OF DEFAULT UNDER THE TRANSACTION
DOCUMENTS.


5.             REMEDIES.


5.1.          UPON AND ANYTIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
PLEDGEE SHALL HAVE THE RIGHT ACQUIRE THE PLEDGED SHARES IN ACCORDANCE WITH THE
FOLLOWING PROCEDURE:  (A) THE PLEDGEE SHALL PROVIDE WRITTEN NOTICE OF SUCH EVENT
OF DEFAULT (THE “DEFAULT NOTICE”) TO THE ESCROW AGENT, WITH COPIES TO THE
PLEDGOR, SENSEIT AND TOFFALES; (B) IN A DEFAULT NOTICE THE PLEDGEE SHALL SPECIFY
THE NUMBER OF PLEDGED SHARES TO BE FORECLOSED BY ON BY THE PLEDGEE, AND (C) AS
SOON AS PRACTICABLE AFTER RECEIPT OF A DEFAULT NOTICE, THE ESCROW AGENT SHALL
DELIVER TO SENSEIT  COPIES OF THE APPLICABLE TRANSFER DOCUMENTS WITH RESPECT TO
THE NUMBER OF PLEDGED SHARES THE PLEDGOR IS FORECLOSING UPON, TOGETHER ONE
EXECUTED COPY OF THE INSTRUMENT OF ACCESSION TO SENSEIT (WITH SECOND EXECUTED
COPY OF THE INSTRUMENT OF ACCESSION BEING DELIVERED TO TOFFALES) WITH
INSTRUCTIONS TO SENSEIT TO AMEND THEIR BOOKS AND RECORDS TO REFLECT THE
OWNERSHIP OF SUCH SPECIFIED NUMBER OF PLEDGED SHARES BY THE PLEDGEE IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (THE “INSTRUCTIONS”).


5.2.          UPON RECEIPT OF THE PLEDGED SHARES ISSUED TO THE PLEDGEE IN
ACCORDANCE WITH SECTION 5.1, THE PLEDGEE SHALL HAVE ALL RIGHTS, TITLE AND
INTEREST TO SUCH PLEDGED SHARES,

3


--------------------------------------------------------------------------------



SUBJECT TO THE PROVISONS OF THE SENSEIT STOCKHOLDERS AGREEMENT, INCLUDING BUT
NOT LIMITED TO ALL CASH DIVIDENDS AND THOSE ITEMS DESCRIBED IN SECTION 2.2 (A) —
(C).  THE PLEDGOR SHALL HAVE THE ABSOLUTE RIGHT,SUBJECT TO THE SENSEIT TERMS AND
CONDITIONS OF THE SENSEIT STOCKHOLDERS AGREEMENT,  TO (I) SELL THE PLEDGED
SHARES OR DISPOSE OF THE PLEDGED SHARES IN ANY MANNER IT SEES FIT AND SHALL HAVE
NO LIABILITY TO THE PLEDGOR OR ANY OTHER PARTY FOR SELLING OR DISPOSING OF SUCH
PLEDGED SHARES, EVEN IF OTHER METHODS OF SALES OR DISPOSITIONS WOULD OR
ALLEGEDLY WOULD RESULT IN GREATER PROCEEDS THAN THE METHOD ACTUALLY, AND TO
APPLY THE PROCEEDS OF SUCH SALES, NET OF ANY SELLING COMMISSIONS, TO THE
OBLIGATIONS OWED TO THE PLEDGEE BY THE PLEDGOR UNDER THE TRANSACTION DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, OUTSTANDING PRINCIPAL, INTEREST, LEGAL FEES, AND
ANY OTHER AMOUNTS OWED TO THE PLEDGEE, AND EXERCISE ALL OTHER RIGHTS AND (II)
ANY AND ALL REMEDIES OF A SECURED PARTY WITH RESPECT TO SUCH PROPERTY AS MAY BE
AVAILABLE UNDER THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW
JERSEY.  TO THE EXTENT THAT THE NET PROCEEDS RECEIVED BY THE PLEDGEE ARE
INSUFFICIENT TO SATISFY THE OBLIGATIONS IN FULL, THE PLEDGEE SHALL BE ENTITLED
TO A DEFICIENCY JUDGMENT AGAINST THE PLEDGOR FOR SUCH AMOUNT.    THE PLEDGOR
SHALL REMAIN LIABLE FOR SHORTFALLS, IF ANY, THAT MAY EXIST AFTER THE PLEDGEE HAS
EXHAUSTED ALL REMEDIES HEREUNDER.  THE PLEDGEE SHALL RETURN ANY PLEDGED SHARES
ISSUED TO THE PLEDGEE AND INSTRUCT THE ESCROW AGENT TO RETURN ANY PLEDGED SHARES
IT IS HOLDING IN ESCROW AFTER THE ALL AMOUNTS OWED TO THE PLEDGEE UNDER THE
CONVERTIBLE DEBENTURES HAVE BEEN SATISFIED.


6.             EACH RIGHT, POWER AND REMEDY OF THE PLEDGEE PROVIDED FOR IN THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL BE CUMULATIVE AND CONCURRENT
AND SHALL BE IN ADDITION TO EVERY OTHER SUCH RIGHT, POWER OR REMEDY.  THE
EXERCISE OR BEGINNING OF THE EXERCISE BY THE PLEDGEE OF ANY ONE OR MORE OF THE
RIGHTS, POWERS OR REMEDIES PROVIDED FOR IN THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY
STATUTE OR OTHERWISE SHALL NOT PRECLUDE THE SIMULTANEOUS OR LATER EXERCISE BY
THE PLEDGEE OF ALL SUCH OTHER RIGHTS, POWERS OR REMEDIES, AND NO FAILURE OR
DELAY ON THE PART OF THE PLEDGEE TO EXERCISE ANY SUCH RIGHT, POWER OR REMEDY
SHALL OPERATE AS A WAIVER THEREOF.  NO NOTICE TO OR DEMAND ON THE PLEDGOR IN ANY
CASE SHALL ENTITLE IT TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR
OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY OF THE RIGHTS OF THE PLEDGEE
TO ANY OTHER FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT DEMAND OR NOTICE. THE
PLEDGEE SHALL HAVE THE FULL POWER TO ENFORCE OR TO ASSIGN OR CONTRACT IS RIGHTS
UNDER THIS AGREEMENT TO A THIRD PARTY.


7.             REPRESENTATIONS AND WARRANTIES OF SENSEIT.


7.1.          SENSEIT HEREBY REPRESENTS AND WARRANTS THAT THEY SHALL TAKE SUCH
ACTION AS OUTLINED IN SECTION 5.1. UPON RECEIPT OF SUCH INSTRUCTIONS WITH NO
FURTHER ACTION OR INSTRUCTIONS.


7.2.          SENSEIT HEREBY REPRESENTS AND WARRANTS THAT UPON THE PLEDGEE
ACQUIRING THE PLEDGED SHARES  AS CONTEMPLATED HEREUNDER, WITH NO FURTHER ACTION
OR INSTRUCTIONS BY SENSEIT, THE PLEDGEE AND SHALL HAVE ALL RIGHTS, TITLE AND
INTEREST TO SUCH PLEDGED SHARES, SUBJECT TO THE PROVISIONS OF THE SENSEIT
STOCKHOLDERS AGREEMENT, TO VOTE THE PLEDGED SHARES,   AND TO DISPOSE OF SUCH
PLEDGED SHARES AS CONTEMPLATED HEREUNDER.

4


--------------------------------------------------------------------------------



8.             CONCERNING THE ESCROW AGENT.


8.1.          THE ESCROW AGENT UNDERTAKES TO PERFORM ONLY SUCH DUTIES AS ARE
EXPRESSLY SET FORTH HEREIN AND NO IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ
INTO THIS AGREEMENT AGAINST THE ESCROW AGENT.


8.2.          THE ESCROW AGENT MAY ACT IN RELIANCE UPON ANY WRITING OR
INSTRUMENT OR SIGNATURE WHICH IT, IN GOOD FAITH, BELIEVES TO BE GENUINE, MAY
ASSUME THE VALIDITY AND ACCURACY OF ANY STATEMENT OR ASSERTION CONTAINED IN SUCH
A WRITING OR INSTRUMENT, AND MAY ASSUME THAT ANY PERSON PURPORTING TO GIVE ANY
WRITING, NOTICE, ADVICE OR INSTRUCTIONS IN CONNECTION WITH THE PROVISIONS HEREOF
HAS BEEN DULY AUTHORIZED TO DO SO.  THE ESCROW AGENT SHALL NOT BE LIABLE IN ANY
MANNER FOR THE SUFFICIENCY OR CORRECTNESS AS TO FORM, MANNER, AND EXECUTION, OR
VALIDITY OF ANY INSTRUMENT DEPOSITED IN THIS ESCROW, NOR AS TO THE IDENTITY,
AUTHORITY, OR RIGHT OF ANY PERSON EXECUTING THE SAME; AND ITS DUTIES HEREUNDER
SHALL BE LIMITED TO THE SAFEKEEPING OF SUCH CERTIFICATES, MONIES, INSTRUMENTS,
OR OTHER DOCUMENT RECEIVED BY IT AS SUCH ESCROW HOLDER, AND FOR THE DISPOSITION
OF THE SAME IN ACCORDANCE WITH THE WRITTEN INSTRUMENTS ACCEPTED BY IT IN THE
ESCROW.


8.3.          PLEDGEE AND THE PLEDGOR HEREBY AGREE, TO DEFEND AND INDEMNIFY THE
ESCROW AGENT AND HOLD IT HARMLESS FROM ANY AND ALL CLAIMS, LIABILITIES, LOSSES,
ACTIONS, SUITS, OR PROCEEDINGS AT LAW OR IN EQUITY, OR ANY OTHER EXPENSES, FEES,
OR CHARGES OF ANY CHARACTER OR NATURE WHICH IT MAY INCUR OR WITH WHICH IT MAY BE
THREATENED BY REASON OF ITS ACTING AS ESCROW AGENT UNDER THIS AGREEMENT; AND IN
CONNECTION THEREWITH, TO INDEMNIFY THE ESCROW AGENT AGAINST ANY AND ALL
EXPENSES, INCLUDING ATTORNEYS’ FEES AND COSTS OF DEFENDING ANY ACTION, SUIT, OR
PROCEEDING OR RESISTING ANY CLAIM (AND ANY COSTS INCURRED BY THE ESCROW AGENT
PURSUANT TO SECTIONS 6.4 OR 6.5 HEREOF).  THE ESCROW AGENT SHALL BE VESTED WITH
A LIEN ON ALL PROPERTY DEPOSITED HEREUNDER, FOR INDEMNIFICATION OF ATTORNEYS’
FEES AND COURT COSTS REGARDING ANY SUIT, PROCEEDING OR OTHERWISE, OR ANY OTHER
EXPENSES, FEES, OR CHARGES OF ANY CHARACTER OR NATURE, WHICH MAY BE INCURRED BY
THE ESCROW AGENT BY REASON OF DISPUTES ARISING BETWEEN THE MAKERS OF THIS ESCROW
AS TO THE CORRECT INTERPRETATION OF THIS AGREEMENT AND INSTRUCTIONS GIVEN TO THE
ESCROW AGENT HEREUNDER, OR OTHERWISE, WITH THE RIGHT OF THE ESCROW AGENT,
REGARDLESS OF THE INSTRUCTIONS AFORESAID, TO HOLD SAID PROPERTY UNTIL AND UNLESS
SAID ADDITIONAL EXPENSES, FEES, AND CHARGES SHALL BE FULLY PAID.  ANY FEES AND
COSTS CHARGED BY THE ESCROW AGENT FOR SERVING HEREUNDER SHALL BE PAID BY THE
PLEDGOR.


8.4.          IF ANY OF THE PARTIES SHALL BE IN DISAGREEMENT ABOUT THE
INTERPRETATION OF THIS AGREEMENT, OR ABOUT THE RIGHTS AND OBLIGATIONS, OR THE
PROPRIETY OF ANY ACTION CONTEMPLATED BY THE ESCROW AGENT HEREUNDER, THE ESCROW
AGENT MAY, AT ITS SOLE DISCRETION DEPOSIT THE PLEDGED MATERIALS WITH THE CLERK
OF THE UNITED STATES DISTRICT COURT OF NEW JERSEY, SITTING IN NEWARK, NEW
JERSEY, AND, UPON NOTIFYING ALL PARTIES CONCERNED OF SUCH ACTION, ALL LIABILITY
ON THE PART OF THE ESCROW AGENT SHALL FULLY CEASE AND TERMINATE.  THE ESCROW
AGENT SHALL BE INDEMNIFIED BY THE PLEDGOR, THE COMPANY AND PLEDGEE FOR ALL
COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES IN CONNECTION WITH THE AFORESAID
PROCEEDING, AND SHALL BE FULLY PROTECTED IN SUSPENDING ALL OR A PART OF ITS
ACTIVITIES UNDER THIS AGREEMENT UNTIL A FINAL DECISION OR OTHER SETTLEMENT IN
THE PROCEEDING IS RECEIVED.


8.5.          THE ESCROW AGENT MAY CONSULT WITH COUNSEL OF ITS OWN CHOICE (AND
THE COSTS OF SUCH COUNSEL SHALL BE PAID BY THE PLEDGOR AND PLEDGEE) AND SHALL
HAVE FULL AND COMPLETE AUTHORIZATION AND PROTECTION FOR ANY ACTION TAKEN OR
SUFFERED BY IT HEREUNDER IN GOOD FAITH AND IN

5


--------------------------------------------------------------------------------



ACCORDANCE WITH THE OPINION OF SUCH COUNSEL.  THE ESCROW AGENT SHALL NOT BE
LIABLE FOR ANY MISTAKES OF FACT OR ERROR OF JUDGMENT, OR FOR ANY ACTIONS OR
OMISSIONS OF ANY KIND, UNLESS CAUSED BY ITS WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.


8.6.          THE ESCROW AGENT MAY RESIGN UPON TEN (10) DAYS’ WRITTEN NOTICE TO
THE PARTIES IN THIS AGREEMENT.  IF A SUCCESSOR ESCROW AGENT IS NOT APPOINTED
WITHIN THIS TEN (10) DAY PERIOD, THE ESCROW AGENT MAY PETITION A COURT OF
COMPETENT JURISDICTION TO NAME A SUCCESSOR.


8.7.          CONFLICT WAIVER. THE PLEDGOR HEREBY ACKNOWLEDGES THAT THE ESCROW
AGENT IS GENERAL COUNSEL TO THE PLEDGEE, A PARTNER IN THE GENERAL PARTNER OF THE
PLEDGEE, AND COUNSEL TO THE PLEDGEE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED AND REFERRED HEREIN.  THE PLEDGOR AGREES THAT IN THE EVENT OF ANY
DISPUTE ARISING IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE IN CONNECTION
WITH ANY TRANSACTION OR AGREEMENT CONTEMPLATED AND REFERRED HEREIN, THE ESCROW
AGENT SHALL BE PERMITTED TO CONTINUE TO REPRESENT THE PLEDGEE AND THE PLEDGOR
WILL NOT SEEK TO DISQUALIFY SUCH COUNSEL AND WAIVES ANY OBJECTION PLEDGOR MIGHT
HAVE WITH RESPECT TO THE ESCROW AGENT ACTING AS THE ESCROW AGENT PURSUANT TO
THIS AGREEMENT.


8.8.          NOTICES.  UNLESS OTHERWISE PROVIDED HEREIN, ALL DEMANDS, NOTICES,
CONSENTS, SERVICE OF PROCESS, REQUESTS AND OTHER COMMUNICATIONS HEREUNDER SHALL
BE IN WRITING AND SHALL BE DELIVERED IN PERSON OR BY OVERNIGHT COURIER SERVICE,
OR MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED:

If to the Pledgor, to:

Isonics Corporation

 

5906 McIntyre Street

 

Golden, CO 80403

 

Attention:

John Sakys

 

Telephone:

(303) 279-7900

 

Facsimile:

(303) 279-7300

 

 

 

With a copy to:

Burns, Figa & Will, P.C.

 

6400 South Fiddler’s Green Circle — Suite 1000

 

Greenwood Village, CO 80111

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

Telephone:

(303) 796-2626

 

Facsimile:

(303) 796-2777

 

 

 

If to the Pledgee:

Cornell Capital Partners, L.P.

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Attention:

Mark A. Angelo

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

 

 

With copy to:

David Gonzalez, Esq.

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

6


--------------------------------------------------------------------------------


 

 

 

If to the Escrow Agent, to:

David Gonzalez, Esq.

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

 

 

If to SenseIt, to:

Christopher Toffales

 

SenseIt Corp.

 

21 Motts Hollow Road

 

Port Jefferson, NY 11777

 

Telephone:

(631) 331-3371

 

Facsimile:

(631) 331-3371

 

 

 

With a copy to:

Neil M. Kaufman, Esq.

 

Davidoff Malito & Hutcher LLP

 

200 Garden City Plaza

 

Suite 315

 

Garden City, NY 11530

 

Telephone:

(516) 247-4425

 

Facsimile:

(516) 248-6422

 

 

 

If to Toffales, to:

Christopher Toffales

 

SenseIt Corp.

 

21 Motts Hollow Road

 

Port Jefferson, NY 11777

 

Telephone:

(631) 331-3371

 

Facsimile:

(631) 331-3371

 

 

 

With a copy to:

Neil M. Kaufman, Esq.

 

Davidoff Malito & Hutcher LLP

 

200 Garden City Plaza

 

Suite 315

 

Garden City, NY 11530

 

Telephone:

(516) 247-4425

 

Facsimile:

(516) 248-6422

 

 

 

 

Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.

9.             Binding Effect.  All of the covenants and obligations contained
herein shall be binding upon and shall inure to the benefit of the respective
parties, their successors and assigns.

In addition, SenseIt and Toffales, as parties to the SenseIt Stockholders
Agreement, shall be deemed for all purposes relating to this Agreement, third
party beneficiaries of this Agreement

7


--------------------------------------------------------------------------------


entitled to enforce the requirements of the execution and delivery to SenseIt of
the Instrument of Accession.


10.           GOVERNING LAW; VENUE; SERVICE OF PROCESS.  THE VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY WITHIN THAT STATE EXCEPT TO THE EXTENT THAT FEDERAL
LAW APPLIES.  THE PARTIES HERETO AGREE THAT ANY DISPUTES, CLAIMS, DISAGREEMENTS,
LAWSUITS, ACTIONS OR CONTROVERSIES OF ANY TYPE OR NATURE WHATSOEVER THAT,
DIRECTLY OR INDIRECTLY, ARISE FROM OR RELATE TO THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, CLAIMS RELATING TO THE INDUCEMENT, CONSTRUCTION, PERFORMANCE
OR TERMINATION OF THIS AGREEMENT, SHALL BE BROUGHT IN THE STATE SUPERIOR COURTS
LOCATED IN HUDSON COUNTY, NEW JERSEY OR FEDERAL DISTRICT COURTS LOCATED IN
NEWARK, NEW JERSEY, AND THE PARTIES HERETO AGREE NOT TO CHALLENGE THE SELECTION
OF THAT VENUE IN ANY SUCH PROCEEDING FOR ANY REASON, INCLUDING, WITHOUT
LIMITATION, ON THE GROUNDS THAT SUCH VENUE IS AN INCONVENIENT FORUM.  THE
PARTIES HERETO SPECIFICALLY AGREE THAT SERVICE OF PROCESS MAY BE MADE, AND SUCH
SERVICE OF PROCESS SHALL BE EFFECTIVE IF MADE, PURSUANT TO SECTION 8 HERETO.


11.           ENFORCEMENT COSTS.  IF ANY LEGAL ACTION OR OTHER PRO­CEEDING IS
BROUGHT FOR THE ENFORCEMENT OF THIS AGREEMENT, OR BECAUSE OF AN ALLEGED DISPUTE,
BREACH, DEFAULT OR MISREPRESENTA­TION IN CONNECTION WITH ANY PROVISIONS OF THIS
AGREEMENT, THE SUCCESSFUL OR PREVAILING PARTY OR PARTIES SHALL BE ENTITLED TO
RECOVER REASONABLE ATTORNEYS’ FEES, COURT COSTS AND ALL EXPENSES EVEN IF NOT
TAXABLE AS COURT COSTS (INCLUDING, WITHOUT LIMITA­TION, ALL SUCH FEES, COSTS AND
EXPENSES INCIDENT TO APPEALS), INCURRED IN THAT ACTION OR PROCEEDING, IN
ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY OR PARTIES MAY BE ENTITLED.


12.           REMEDIES CUMULATIVE.  NO REMEDY HEREIN CONFERRED UPON ANY PARTY IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, AND EACH AND EVERY SUCH REMEDY
SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY GIVEN
HEREUNDER OR NOW OR HERE­AFTER EXISTING AT LAW, IN EQUITY, BY STATUTE, OR
OTHERWISE.  NO SINGLE OR PARTIAL EXERCISE BY ANY PARTY OF ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF.


13.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE THE SAME INSTRUMENT.


14.           NO PENALTIES.  NO PROVISION OF THIS AGREEMENT IS TO BE INTERPRETED
AS A PENALTY UPON ANY PARTY TO THIS AGREEMENT.


15.           JURY TRIAL.  EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY

8


--------------------------------------------------------------------------------



HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge and Escrow
Agreement as of the date first above written.

 

Cornell Capital Partners, L.P.

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

By:

 

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

 

 

 

 

Isonics Corporation

 

 

 

 

By:

 

 

Name:

John Sakys

 

Title:

President and Interim Chief Executive Officer

 

 

 

 

Escrow Agent

 

 

 

By:

 

 

Name:

David Gonzalez, Esq.

 

 

 

 

SenseIt Corp.*

 

 

 

 

By:

 

 

Name:

Chris Toffales

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

*                    Executed exclusively with regard to the Representations and
Warranties contained in Section 7.

 

10


--------------------------------------------------------------------------------